Exhibit 10.2

 



STOCK PURCHASE AGREEMENT

(NON-AFFILIATE)

 

THIS AGREEMENT made the 12th day of November, 2012 between:

 

Certain Shareholders of FORECLOSURE SOLUTIONS, INC. as listed in Exhibit “A”
hereto (collectively referred to as “Seller”).

 

and

 

The purchasers listed on Exhibit “B” hereto, each of which is referred to herein
as a “Purchaser” and collectively as the “Purchasers”

 

WHEREAS:

 

A.The Seller is the owner of 322,900 shares of common stock, par value $0.0001
per share (the "Common Stock"), of FORECLOSURE SOLUTIONS, INC. , a Nevada
corporation (the "Company"); and    

B.The Seller proposes to sell to the Purchaser an aggregate of 322,900 shares of
Common Stock of the Company (the "Purchased Shares") on the terms set forth
herein.

 

IN CONSIDERATION of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.Purchase and Sale

 

1.1.       Seller agrees to sell, and Buyer agrees to purchase from Seller,
322,900 shares of common stock at the total purchase price of $38,326. Payment
shall be in U.S. Dollars, in the form of cash or bank wire as follows. An amount
of $38,326 in good funds delivered and cleared to Seller’s account via escrow
agent WILLIAM R. BARKER, PA (“Escrow Agent”) (account information as provided by
separate communiqué’).

 

1.2.       Upon receipt of payment at closing, Seller agrees to deliver to
Buyer, share certificates representing the Purchased Shares of stock, duly
endorsed for transfer.

 

1.3.       The Closing contemplated hereby will occur on or before the 7th day
of November, 2012.

 

2.Representations and Warranties of the Seller

 

The Seller represents and warrants to the Purchaser that:

 

(a)immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to the Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

(b)the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby;



 

 





3.Representations And Warranties Of The Purchaser

 

The Purchaser represents and warrants to the Seller that the Purchaser:

 

(a)The undersigned Buyer is acquiring the Stock solely for investment for his or
her own account and not with a view to, or for, resale in connection with any
distribution within the meaning of any federal securities act, state securities
act or any other applicable federal or state laws;

(b)The undersigned Buyer understands the speculative nature and risks of
investments associated with the Stock, and confirms that the Stock would be
suitable and consistent with his or her investment program; that his or her
financial position enables him or her to bear the risks of this investment; and,
that there is no public market for the stock subscribed for herein;

(c)The Stock subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts. Disposition shall include, but is not
limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, giving, and any form of conveying, whether voluntary or not;

(d)To the extent that any federal, and/or state securities laws shall require,
the Buyer hereby agrees that the Stock acquired pursuant to this Agreement shall
be without preference as to assets;

(e)The Buyer is aware that the Company is under no obligation to register or
seek an exemption under any federal securities act, state securities act, or any
foreign securities act for the Stock of the Company or to cause or permit such
Stock to be transferred in the absence of any such registration or exemption;

(f)The Buyer has adequate means of providing for his current needs and personal
contingencies and has no need to sell the shares in the foreseeable future (that
is at the time of the investment, Buyer can afford to hold the investment for an
indefinite period of time);

(g)The Buyer has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment and further, the Buyer is
capable of reading and interpreting financial statements; and

(h)The Buyer is not a member of, or an associate or affiliate of a member of
FINRA.

(i)Buyer, and his agents, attorneys and advisors, have conducted their own due
diligence on the Company, its past history, and its current state.  They have
inspected SEC filings, the corporate minutes, and the charter documents.  Buyer
is buying the shares “as is”, with no representations made by the Seller as to
the affairs or viability of the company, or as to assets, liabilities, or
outstanding securities of the Company, and Buyer, on behalf of him selves and
his successors in interest, (if any), hereby acknowledges and agrees by his
execution of this Agreement that Seller is making no representations in this
regard.

 

 

4.Miscellaneous

 

4.1       The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.

 

4.2       This Agreement will be governed by and construed in accordance with
the laws of the State of TEXAS. The parties hereby attorn to the jurisdiction of
the courts DALLAS County, TEXAS with respect to any legal proceedings arising
from this Agreement.

 

4.3       This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument.

 

4.4       Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

 

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

 

SELLER:





/s/ Kevin Halter Jr.                  

As attorney-in-fact to those Shareholders

listed in attached Exhibit “A”

 

 

 

 

EXHIBIT “A”

 

 

SHAREHOLDER NAME NUMBER OF SHARES DELIVERED KEVIN HALTER, JR. 280,000 KEVIN B
HALTER JR 42,900 TOTAL 322,900

 

 

 

 

EXHIBIT “B”

 

Name of Purchaser Number of Common Shares of the Purchaser Signature of
Purchaser Mercia Holdings, LLC 132,389 /s/ Bart Mackay Mai Dun Limited, LLC
132,389 /s/ Bart Mackay General Hemp, LLC 29,061 /s/ Stuart Titus Bamburgh
Holdings LLC 29,061 /s/ Nicholas Filardo

 

 

